United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3503
                        ___________________________

                                  Glenn Norris

                                     Plaintiff - Appellant

                                        v.

                                Kohler Company

                                    Defendant - Appellee

                                 ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                 ____________

                         Submitted: September 22, 2021
                           Filed: November 8, 2021
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, GRUENDER and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      While working at Kohler, Glenn Norris sold insurance on the side. Once
Kohler started receiving complaints that Norris used his supervisory position to
pressure others to buy insurance, the company fired him. Norris claimed that race
played a role in the decision, but the district court 1 disagreed and granted summary
judgment to the company. We affirm.

                                         I.

       As a supervisor at Kohler, Norris had substantial authority. According to his
co-workers, he used his position to push insurance. One said that Norris told her
that she needed to “sign up so that she could sit in an office just like him.” After
receiving complaints about Norris’s conduct, Kohler suspended and then fired him.

      Several months later, Norris sued Kohler for, among other things, race
discrimination. See 42 U.S.C. § 2000e et seq. The case ended once the district court
decided to grant Kohler’s motion for summary judgment.

                                         II.

       “We review the district court’s decision to grant summary judgment de novo.”
Bharadwaj v. Mid Dakota Clinic, 954 F.3d 1130, 1134 (8th Cir. 2020) (quotation
marks omitted). “Summary judgment is appropriate when the evidence, viewed in
a light most favorable to the nonmoving party, shows no genuine issue of material
fact exists and the moving party is entitled to judgment as a matter of law.” Id.
(quotation marks omitted).

        With no direct evidence of racial discrimination, we evaluate Norris’s race-
discrimination claim under the McDonnell Douglas burden-shifting framework. See
id. at 1134–35; Beasley v. Warren Unilube, Inc., 933 F.3d 932, 937 (8th Cir. 2019).
Even if we were to assume that Norris has established a prima-facie case of
discrimination, Kohler has a “legitimate, nondiscriminatory” reason for the actions

      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
                                         -2-
it took: the multiple complaints it received about his workplace conduct. Main v.
Ozark Health, Inc., 959 F.3d 319, 324 (8th Cir. 2020). For two reasons, however,
Norris believes that Kohler’s explanation was just a pretext for racial discrimination.
See Beasley, 933 F.3d at 938; EEOC v. Prod. Fabricators, Inc., 763 F.3d 963, 970
(8th Cir. 2014).

      The first reason is that Kohler allegedly treated other employees more
favorably. See Bharadwaj, 954 F.3d at 1135. The problem with this theory,
however, is that he does not “identify anyone else who ‘engaged in the same conduct
without any mitigating or distinguishing circumstances.’” Id. (quoting Lindeman v.
Saint Luke’s Hosp. of Kansas City, 899 F.3d 603, 606 (8th Cir. 2018)). Indeed, of
those he identified, there is no evidence that any of them occupied a similar position,
much less amassed multiple complaints. See Torgerson v. City of Rochester, 643
F.3d 1031, 1051 (8th Cir. 2011) (en banc) (describing the burden to identify a
similarly situated individual as “rigorous”).

       The second reason lies with Kohler’s explanation itself, which Norris believes
was false. See Bharadwaj, 954 F.3d at 1135; Barber v. C1 Truck Driver Training,
LLC, 656 F.3d 782, 794 (8th Cir. 2011) (stating that if the explanation is false, it can
“support a finding of pretext”). Although he attempts to poke holes in the allegations
against him and attack the credibility of those who made them, there is no evidence
that Kohler doubted that they were true. Pulczinksi v. Trinity Structural Towers,
Inc., 691 F.3d 996, 1003 (8th Cir. 2012) (pointing out that an explanation that turns
out to be wrong supports a finding of discrimination only if “the employer did not
truly believe” it). For that reason, Norris has not shown that “the circumstances
permit a reasonable inference to be drawn” that Kohler terminated him “because of”
his race. Johnson v. AT&T Corp., 422 F.3d 756, 763 (8th Cir. 2005).




                                          -3-
                                 III.

We accordingly affirm the judgment of the district court.
               ______________________________




                                 -4-